DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/3/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complements the shape” appears to be indefinite because it does to have a clear meaning. Claim 1 requires the circuit board to complement the shape of the pump. It is unclear if that means that the circuit board has to be the same shape as the pump, or if it can be almost the same shape as the pump. It is unclear if the circuit board has to be next to or adjacent the pump to complement its shape.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) in view of Becker et al. (9,192,952).
Regarding claim 1, Field et al. shows an electrostatic sprayer device, comprising: a housing (10) having a removable fluid reservoir (12), the fluid reservoir defining a cavity adapted to contain a fluid (fig 1); at least one nozzle (14) on the housing, the nozzle being fluidly connected to the reservoir via at least one fluid passageway (22), wherein the at least one nozzle emits fluid out of the housing in a direction (fig 1); a 
but fails to disclose wherein the pump includes a diaphragm that moves relative to two channels inside the pump so as to propel fluid through the pump; and that the battery is a lithium battery.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to us a diaphragm pump in the device of Field et al. instead of the generic pump, in order to make the device self-priming.
The above combination still fails to disclose a lithium battery.
However, Becker et al. also teaches a lithium battery (col 3, line 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to us a lithium in the device of Field et al. instead of the generic battery, in order to make the device have a longer lasting battery.
Regarding claim 4,  wherein the at least one nozzle is positioned on a nozzle housing (fig 1), and wherein the nozzle housing and the at least one nozzle is removable from the housing (they are two separate elements, so they are removable somehow).  
It is noted that in the above combination, the circuit board 540 of Field et al. has at least one flat surface as shown in figure 10B. it is also noted that the pump of Becker clearly has at least one flat surface as shown in figure 4. Since the circuit board of Field and the pump of Becker each have as lease one flat surface, the flat surface of the circuit board of Field complements the flat surface of the pup of Becker.
Regarding claim 7,  wherein the housing is sized and shaped to be held in a single hand of a user (fig 1).  

Regarding claim 5, Field et al. as modified above does not include a tool that can remove the nozzle housing.
However, the examiner takes Official Notice that plyers are well known tools that can be used to remove nozzle housings.
Therefore, it would have been obvious to one of ordinary skill in the art to add a pair of plyers to the device of Field et al. as modified above, in order to easily take apart and put back together the spray gun.
Regarding claim 13, wherein the pump comprises a cylindrical shape (fig 5, Becker).  
Regarding claim 14, wherein the cylindrical shape of the pump is formed by a motor (fig 4, Becker).


Claims 3 and 6  is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified by Becker et al. (9,192,952) above, further in view of Lammers (7,159,797).
Regarding claims 3 and 6, Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose wherein the at least one nozzle includes three nozzles, wherein each of the three nozzles are 
However, Lammers shows a spray head having three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively couple a desired nozzle to the fluid path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nozzle of Field et al. as modified above, in order to allow for four different spray patterns as taught by Lammers.
Regarding claim 6, the at least one nozzle includes three nozzles (lammers) that are movable so that a user can selectively couple a desired nozzle to the reservoir, and wherein the tool (the plyers that were added with an above 103) can also move the nozzles.
Claim 8 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Becker et al. (9,192,952) above, further in view of Mastumoto et al. (2008/0213499).
Regarding claim 8, the Field as modified above shows all aspects of the applicant’s invention as in claim 1 above, including wherein the housing includes a handle and a trigger that is actuated to active the device (fig 1 Field), but fails to disclose an electrical ground element embedded in the handle, the electrical ground element positioned so that the electrical ground element contacts a user’s hand when a user grasps the handle.

Therefore, it would have been obvious to one of ordinary skill In the art at the time the application was field to make the handle of Field as modified above, out of an electroconductive material in order to connect the gun to aground potential as taught by Mastumoto et al [0025].

Claims 11 and 12 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Becker et al. (9,192,952) above, further in view of Fahy et al. (7,938,299).
Regarding claim 12, Field et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but files to disclose, wherein the cap includes a duckbill valve that provides a vent for fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir, wherein the cap further includes a fluid conduit that fluidity couples the reservoir to the pump.
However, Fahy et al. teaches a sprayer device that includes a pump (99) and a reservoir (12, 15). The device also includes a cap (96, 30, 50, 70, 25} having a duckbill valve (42), the duckbill valve provides a vent for fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir, wherein the cap further includes a fluid conduit (25) that fluidity couples the reservoir to the pump.

Regarding claim 12, the duckbill valve above will inherently allows positive and negative ions to enter the reservoir such that the reservoir is charged with positive and negative ions.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
The applicant’s only arguments were that the circuit board was not complementary to a shape of the pump.
However, the examiner notes that in the above combination, the circuit board 540 of Field et al. has at least one flat surface as shown in figure 10B. it is also noted that the pump of Becker clearly has at least one flat surface as shown in figure 4. Since the circuit board of Field and the pump of Becker each have as lease one flat surface, the flat surface of the circuit board of Field complements the flat surface of the pup of Becker.
The above rejections are being maintained.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (10,385,834) teaches a pump that includes a circuit board (70) that is complementary to the shape of the pump.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/19/21